Citation Nr: 0726380	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for partial blindness, 
left eye.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's representative raised the issue of entitlement 
to service connection for tinnitus.  Such matter is referred 
to the RO for appropriate action.

The issue of entitlement to service connection for partial 
blindness, left eye is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The preponderance of the probative evidence indicates 
that bilateral hearing loss is not related to an in-service 
disease or injury and no presumption applies. 
 

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107(b) (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a March 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran concerning the bilateral hearing loss claim.  
Specifically, the information and evidence that have been 
associated with the claims file includes the veteran's 
military separation examination report, VA examination, and 
correspondence with the National Personnel Records Center 
(NPRC).  Moreover, in an April 2006 correspondence, the 
veteran indicated that he had no other relevant information 
or evidence to submit to substantiate his claim.  

The Board notes the RO was notified in March 2003 that most 
of the veteran's service medical records were not on file and 
were apparently destroyed in a fire at the NPRC in St. Louis, 
Missouri, in 1973.  The veteran was informed by the RO that 
they were unable to locate his service records in April 2003.  
He was told to complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  He was 
further informed that he could submit his own records of 
treatment in the military or any other records which would 
assist in the reconstruction of his records.  The veteran 
completed NA Form 13055 but did not report any treatment for 
his hearing loss occurring in service.  Additional attempts 
were made to locate the veteran's service medical records to 
no avail.  The Board finds that any further attempts to 
locate outstanding service medical record pertaining to the 
veteran's bilateral hearing loss claim would be futile.  38 
C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional available evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such condition 
shall be presumed to have been incurred in service, even 
though there is no evidence of such condition during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran asserts that munitions noise in service led to 
his bilateral hearing loss.

A VA examination was conducted in September 2003.  Based on a 
medical history provided by the veteran, the examiner reports 
that the veteran worked in a number of jobs after service 
which entailed excessive noise exposure; these include 
construction work for 25 years and working in strip and coal 
mines for 17 years.  Audiological examination revealed 
hearing loss disability pursuant to the requirements of 
38 C.F.R. § 3.385.  However, the examiner opined that the 
veteran's hearing loss was not related to his military 
service since he worked around noise for 40 years following 
service with no hearing protection worn.  

The veteran asserts that he never advised the examiner he 
worked around loud noise for 40 years, and that he worked as 
a welder.  However, the fact that the veteran was a welder is 
not inconsistent with the examiner's statement that the 
veteran reported working in construction and mining, and the 
Board finds the nature of the examiner's expertise 
sufficiently extends to knowledge of occupations resulting in 
potentially damaging noise exposure.    

The only medical evidence of record showing the existence of 
hearing loss is the September 2003 VA examination report, 
which opined that his hearing loss is not related to service, 
to include noise exposure therein.  There is no medical 
opinion of record to the contrary.  Thus, in the absence of 
any medical evidence that the veteran's hearing loss 
manifested within one year of his active service, or is 
otherwise related to service, the Board finds no basis for 
service connection on a direct or presumptive basis.  38 
C.F.R. §§ 3.303, 3.307, 3.309(a).  

The Board acknowledges the veteran's contentions that his 
bilateral hearing loss is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The Board finds that additional development is necessary 
prior to rendering a decision on this issue.  

The veteran indicates that he has been treated for eye 
problems by Dr. Powell and Dr. Wood since January 2006.  It 
does not appear that these records have been requested.  
Thus, the RO should request the veteran's medical records 
from these two physicians in Fairmont, West Virginia.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Thus, corrective notice can be provided on remand.

Finally, the veteran's representative has noted that the 
veteran was not advised of alternative forms of evidence such 
as buddy statements that can be submitted in the absence of 
service medical records.  The veteran should be advised of 
such on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.  

2.  Advise the veteran that alternative 
sources of evidence can be considered in 
the absence of his service medical records 
to include: statements from service 
medical personnel; "Buddy" certificates or 
affidavits of those who witnessed or knew 
of the injury; state or local accident and 
police reports; employment physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
separation; letters written during 
service; photographs taken during service; 
pharmacy prescription records; and 
insurance examinations.  Ask him to submit 
any information or evidence he has 
concerning alternative evidence.

3.  After securing the necessary release, 
request records from Dr. Powell and Dr. 
Wood for treatment since January 2006. 

4.  After the above is completed to the 
extent possible, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case and given an opportunity to 
respond before the case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


